UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) (X)ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission file number0-22904 PARKERVISION, INC. (Exact Name of Registrant as Specified in its Charter) Florida 59-2971472 (State of Incorporation) (I.R.S. Employer ID No.) 7915 Baymeadows Way, Suite 400 Jacksonville, Florida 32256 (Address of Principal Executive Offices) Registrant’s telephone number, including area code:(904) 732-6100 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.01 par value The NASDAQ Stock Market Common Stock Rights The NASDAQ Stock Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes () No (X) Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act.Yes () No (X) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d)of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X) No( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X) No () 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.(X ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Securities Exchange Act.(Check one): Large accelerated filer () Accelerated filer (X) Non-accelerated filer () Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).Yes () No (X) As of June 28, 2013, the aggregate market value of the registrant’s common stock, $.01 par value, held by non-affiliates of the registrant was approximately $390,664,229 (based upon $4.55 share closing price on that date, as reported by NASDAQ). As of March 13, 2014, 96,290,722 shares of the Issuer's Common Stock were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Definitive Proxy Statement to be filed with the Commission pursuant to Regulation 14A in connection with the registrant’s 2014 Annual Meeting of Shareholders, to be filed not later than 120 days after the end of the fiscal year covered by this report, are incorporated by reference into Part III (Items 10, 11, 12, 13, and 14) of this report. 2 TABLE OF CONTENTS 3 INTRODUCTORY NOTE 4 PART I Item 1.Business 4 Item 1A. Risk Factors 9 Item 1B. Unresolved Staff Comments 12 Item 2.Properties 13 Item 3.Legal Proceedings 13 Item 4.Mine Safety Disclosures 13 PART II Item 5.Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6.Selected Financial Data 15 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 21 Item 8.Financial Statements and Supplementary Data 22 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Item 9A.Controls and Procedures 48 Item 9B.Other Information 49 PART III Item 10.Directors, Executive Officers and Corporate Governance 50 Item 11.Executive Compensation 50 Item 12.Security Ownership of Certain Beneficial Owners and Management andRelated Stockholder Matters 50 Item 13.Certain Relationships and Related Transactions and Director Independence 50 Item 14.Principal Accountant Fees and Services 50 PART IV Item 15.Exhibits and Financial Statement Schedule 51 SIGNATURES 55 SCHEDULE 56 EXHIBIT INDEX 57 3 INTRODUCTORY NOTE Unless the context otherwise requires, in this Annual Report on Form 10-K (“Annual Report”) “we”, “us”, “our” and the “Company” mean ParkerVision, Inc. Forward-Looking Statements We believe that it is important to communicate our future expectations to our shareholders and to the public.This Annual Report contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, including, in particular, statements about our future plans, objectives, and expectations under the headings “Item 1. Business” and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations.”When used in this Annual Report and in future filings by the Company with the Securities and Exchange Commission (“SEC”), the words or phrases “will likely result”, “management expects”, “we expect”, “will continue”, “is anticipated”, “estimated” or similar expressions are intended to identify such “forward-looking statements.”Readers are cautioned not to place undue reliance on such forward-looking statements, each of which speaks only as of the date made.Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results and those presently anticipated or projected, including the risks and uncertainties set forth in this Annual Report under the heading “Item 1A. Risk Factors” and in our other periodic reports.Examples of such risks and uncertainties include general economic and business conditions, competition, unexpected changes in technologies and technological advances, the timely development and commercial acceptance of new products and technologies, reliance on key business and sales relationships, reliance on our intellectual property, the outcome of litigation and the ability to obtain adequate financing in the future. We have no obligation to publicly release the results of any revisions which may be made to any forward-looking statements to reflect anticipated events or circumstances occurring after the date of such statements. PART I Item 1.Business. We were incorporated under the laws of the state of Florida on August 22, 1989.We are in the business of innovating fundamental wireless technologies.We design, develop and market our proprietary radio frequency (“RF”) technologies and products for use in semiconductor circuits for wireless communication products. Based on the manner in which our management views and evaluates our operations, we have determined that our business currently operates under a single segment.Refer to our financial statements in Item 8 to this Annual Report for financial data including our revenues from external customers, net losses from operations, and total assets. Recent Developments Patent Infringement Litigation against Qualcomm In October 2013, a jury in the United States District Court of the Middle District of Florida awarded us $172.7 million in damages for direct and indirect infringement of eleven claims of four of our patents by Qualcomm Incorporated (“Qualcomm”).The jury also found that all eleven claims of the four patents were valid.We have a district court hearing scheduled for May 1, 2014 regarding a number of outstanding motions in this case including our motions for an injunction and/or ongoing royalties for Qualcomm’s continued use of our patented technology.Following the hearing, we expect to receive a ruling from the district court on these outstanding motions, although there is no date certain for that ruling.Upon receipt of a final district court decision, either party will have 30 days to appeal the decision to the federal appellate court.Qualcomm has indicated that it plans to appeal.Refer to “Legal Proceedings” in Note 11 to our financial statements included in Item 8 for a complete discussion of the proceedings in this matter. 4 Engagement of 3LP Advisors LLC In February 2014, we entered into a licensing services agreement with 3LP Advisors LLC (“3LP”) for the management of our licensing operations. The engagement is exclusive for the first 12 months and the exclusive period may be extended by written agreement.Kevin Rivette, 3LP’s co-founder and managing partner, and at least two additional professionals, including one legal professional, will devote substantially all of their professional time to our patent licensing operations.Additional 3LP partners, licensing professionals, analysts and support staff will also contribute to 3LP’s efforts.Under the terms of the agreement, 3LP will bear the costs and expenses of its staff and related overhead.We will provide an internal team to support 3LP’s efforts and will bear direct out of pocket costs of the licensing operations, such as third-party reports and services and outside legal services, as needed.We will pay 3LP success fees calculated as a percentage of net proceeds received by us for licensing or licensing-related activities or direct or indirect sales of any of our patent assets.We will also pay 3LP a monthly retainer during the first 12 months of the term of the agreement.Any retainer paid by us following the first six-month period under the agreement shall be offset against success fees earned by 3LP. General Development of Business Our business has been primarily focused on the development, marketing and legal defense of our RF technologies for mobile and other wireless applications.Our technologies represent among other things, unique, proprietary methods for processing RF waveforms in wireless applications.Our technologies apply to both transmit and receive functions of transmitters, receivers, and transceivers as well as other related RF communications functions.A portion of our transmit technology is marketed as Direct2Power™, or d2p™, and enables the transformation of a baseband data signal to an RF carrier waveform, at the desired power output level, in a single unified operation.A portion of our receiver technology is marketed as Direct2Data™, or d2d™, and enables the direct conversion of an RF carrier to a baseband data signal.We have developed these and a number of additional innovations which are protected by the intellectual property we have secured in various patent families for RF and related functions in RF-based communications. We have a three-part growth strategy for commercializing our innovations that includes intellectual property licensing and/or product ventures, intellectual property enforcement, and product and component development, manufacturing and sales.We have actively launched a licensing/product venture campaign to explore licensing and joint product development opportunities with wireless communications companies that make, use or sell chipsets and/or products that incorporate RF.We believe there are a number of communications companies that can benefit from the use of the RF technologies we have developed, whether through a license or, in certain cases, a joint product venture that would include licensing rights. From time to time we may be involved in litigation against others in order to protect or defend our intellectual property rights.Since 2011, we have been involved in patent infringement litigation against Qualcomm for their unauthorized use of our receiver technology.Refer to “Legal Proceedings” in Note 11 to our financial statements included in Item 8 for a complete discussion of the proceedings in this matter. Our product development and marketing efforts are focused on our RF technologies in mobile wireless and other RF communications industries.We have developed and are actively marketing a number of RF components products to industries that do not use highly integrated semiconductors, such as infrastructure, industrial and military applications.These component products include I/Q demodulators and modulators based on our patented innovations, as well as certain other complimentary components.In addition, we are working with VIA-Telecom, Inc. (“VIA”) a CDMA baseband provider, on the continued development and marketing of RF integrated circuits that function with their baseband products for mobile handset customers. 5 Since 2005, we have generated no royalty or product revenue from our RF technologies.Our ability to generate revenues sufficient to offset costs is subject to securing new product and licensing customers for our technologies, successfully supporting our customers in completing their product designs, and/or successfully protecting and defending our intellectual property. We believe the investments we make in new technology innovations and obtaining intellectual property rights on those innovations are critical business processes and, as such, we have and will continue to devote substantial resources to research and development for this purpose.We protect our intellectual property rights by securing patent protection and, where necessary, defending those patents against infringement by others. In order to utilize RF technology in a mobile handset or certain other wireless application, RF chipsets must interface with the baseband processor that generates the data to be transmitted and/or received.The development of the interface between the baseband processor and RF chipsets requires a cooperative effort with the baseband provider.Our technology is capable of being incorporated for any of the mobile handset standards, as well as numerous other applications such as WiFi, Bluetooth, Zigbee, Z-Wave, and GPS.Our RF chipsets are currently designed to interface with VIA baseband processors.VIA is a global supplier of baseband processors used in a wide range of CDMA-enabled mobile devices that designs and supplies chipsets and related reference designs to original equipment manufacturers (“OEMs”) and original design manufacturers for incorporation into mobile devices. Since 2009, we have worked with VIA on the joint development of reference platforms that incorporate our products and VIA baseband processors without the exchange of intellectual property rights.We also worked with VIA to co-develop a sample 3G mobile handset which verified our technology in a working implementation and tested our technology’s performance.The results of these efforts were utilized to market our product to VIA’s customers.During 2010, we modified our circuit layout and packaging to meet the specific design requirements of one of VIA’s customers.The testing of our product in this design was completed in early 2011.Despite the successful test results, this design did not result in an order from the prospective customer; however we were able to utilize the test results in marketing our solution to other VIA customers. Since mid-year 2011, we have been working with VIA and a mutual OEM customer to design and test a handset solution incorporating our RF chipsets.In late 2012, the mutual customer requested commitments on the part of both ourselves and VIA to ensure adequate support of our products and the related interface between our products in order for our RF chipset to be considered for incorporation into one or more of the OEM’s products.In March 2013, we entered into a formal development agreement with VIA whereby we will compensate VIA for the resources required for their development and ongoing support and maintenance of the custom interfaces between our products.We continue to work with VIA towards securing design wins with this OEM customer.We are also exploring additional product opportunities for our interfaced products. ITT Corporation (“ITT”) has been a licensee of our d2p technology since 2007; however, since 2011, we have not been actively engaged in product development or other activities with ITT, and we do not currently have plans to initiate any new development efforts for ITT-related projects, unless those projects are funded directly by ITT or its customers.In the event ITT incorporates our technology into their products in the future, we will receive a per unit royalty from them for any such products sold under the terms of our agreement with them. 6 Products and Services We anticipate our future business will include both licensing of our intellectual property and the sale of integrated circuits and stand-alone components based on our technology for incorporation into wireless devices designed by our customers.In addition, from time to time, we offer engineering consulting and design services to our customers, for a negotiated fee, to assist them in developing prototypes and/or products incorporating our technologies.By pursuing both licensing and product opportunities, we believe our technologies can be deployed in multiple markets that incorporate RF transmitters, receivers, and/or transceivers, including mobile handsets, tablets, data cards, femtocells, machine-to-machine, RF identification and infrastructure, among others. Competitive Position We operate in a highly competitive industry against companies with substantially greater financial, technical, and sales and marketing resources.Our technologies face competition from incumbent providers of transceivers, such as Broadcom, Fujitsu, Intel, MediaTek, NVidia, Qualcomm, ST-Ericsson, and others, as well as incumbent providers of power amplifiers, including companies such as Anadigics, RF Microdevices, and Skyworks, among others.Each of our competitors, however, also has the potential of becoming a licensing or product customer for our technologies.Competition in our industry is generally based on price and technological performance. To date, we are unaware of any competing or emerging RF technologies that provide all the simultaneous benefits that our technology enables.Our unique technologies process the RF carriers in a more optimal manner than traditional technologies, thereby allowing the creation of handsets and other products that have extended battery life, lower operating temperatures, more easily incorporate multiple air interface standards and frequencies in smaller form factors, and reduce manufacturing costs.Our technologies provide such attractive benefits, in part, because of their unique circuit architectures which enable highly accurate transmission and reception of RF carriers that use less power than traditional architectures and components, thereby extending battery life, reducing heat and enabling certain size, cost, performance, and packaging advantages. Hurdles to the adoption of our technologies include entrenchment of, and therefore familiarity with, existing technologies, the disruptive nature of our technology, and our lack of tenure in the markets we are targeting.We believe we can gain adoption, and therefore compete, based on the advantages enabled by our unique circuit architectures, as supported by a solid and defensible patent portfolio.Our circuit architectures are capable of being compliant with all current mobile phone and numerous other wireless industry standards and can be configured to accept all standard baseband data interfaces with the cooperation of the baseband processor OEMs.In addition, we believe that one or more of our technology’s abilities to provide improved power efficiencies, highly accurate RF carrier waveforms, reduced cost, smaller form factors and better manufacturing yields, provides a solution to existing problems in applications for 3G and 4G standards and beyond that the mobile wireless industry is seeking to solve, as well as in other applications where we believe our technologies can provide an attractive solution. Production and Supply The integrated circuits which incorporate our RF technologies are produced through fabrication relationships with IBM Microelectronics (“IBM”) using a Silicon Germanium process and Taiwan Semiconductor Manufacturing Company Limited (“TSMC”) using a CMOS semiconductor process.We believe IBM and TSMC have sufficient capacity to meet our foreseeable needs.In addition, our integrated circuits have been and can be produced using different materials and processes, if necessary, to satisfy capacity requirements and/or customer preferences.In instances where our customer licenses our intellectual property, the production capacity risk shifts to that customer. 7 Patents and Trademarks We consider our intellectual property, including patents, patent applications, trademarks, and trade secrets to be significant to our competitive positioning.We have a program to file applications for and obtain patents, copyrights, and trademarks in the United States and in selected foreign countries where we believe filing for such protection is appropriate to establish and maintain our proprietary rights in our technology and products.As of December 31, 2013, we had 168 U.S. and 73 foreign patents related to our RF technologies.In addition, we have approximately 39 U.S. and foreign patent applications pending.We estimate the economic lives of our patents to be fifteen to twenty years and our current portfolio of issued patents have expirations ranging from 2018 to 2031. From time to time, we obtain licenses from others for standard industry circuit designs that are integrated into our own integrated circuits as supporting components that are peripheral to our core technologies.We believe there are multiple sources for these types of standard circuits and we estimate the economic lives of the licenses to be two to five years based on estimated technological obsolescence. Research and Development For the years ended December 31, 2013, 2012, and 2011 we spent approximately $10.4 million, $8.4 million, and $8.4 million, respectively, on Company-sponsored research and development activities.Our research and development efforts have been, and are expected to continue to be, devoted to the development and advancement of RF technologies, including the development of prototype integrated circuits for proof of concept purposes, the development of production-ready silicon samples and reference designs for specific customer applications, and the creation of test programs for quality control testing of our chipsets. Employees As of December 31, 2013, we had 48 full-time and 2 part-time employees, of which 32 are employed in engineering research and development, 6 in sales and marketing, and 12 in executive management, finance and administration.Our employees are not represented by a labor union.We consider our employee relations satisfactory. Available Information and Access to Reports We file annual reports on Forms 10-K, quarterly reports on Forms 10-Q, proxy statements and other reports, including any amendments thereto, electronically with the SEC.The SEC maintains an Internet site (http://www.sec.gov) where these reports may be obtained at no charge. Copies of these reports may also be obtained from the SEC’s Public Reference Room at treet, NE, Washington, DC20549.Information on the operation of the SEC Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330.We also make copies of these reports available, free of charge through our website (http://www.parkervision.com) via the link “SEC filings” as soon as practicable after filing or furnishing such materials with the SEC.We also will provide copies of the annual report on Form 10-K and the quarterly reports on Forms 10-Q filed during the current fiscal year, including any amendments thereto, upon written request to us at ParkerVision, Inc., Investor Relations, 7915 Baymeadows Way, Suite 400, Jacksonville, Florida, 32256.These reports will be provided at no charge.Exhibits to these reports may be obtained at a cost of $.25 per page plus $5.00 postage and handling. 8 Item 1A.Risk Factors. In addition to other risks and uncertainties described in this Annual Report, the following risk factors should be carefully considered in evaluating our business because such factors may have a significant impact on our business, operating results, liquidity and financial condition.As a result of the risk factors set forth below, actual results could differ materially from those projected in any forward-looking statements. We have had a history of losses which may ultimately compromise our ability to implement our business plan and continue in operation. We have had losses in each year since our inception in 1989, and continue to have an accumulated deficit which, at December 31, 2013, was approximately $290.0 million.The net loss for 2013 was approximately $27.9 million.To date, our technologies and products have not produced revenues sufficient to cover operating, research and development and overhead costs.We will continue to make expenditures on marketing, research and development, pursuit of patent protection for and defense of our intellectual property, and operational costs for fulfillment of any contracts that we achieve for the sale of our products or technologies.We expect that our revenues in 2014 will not bring the Company to profitability and our current capital resources may not be sufficient to sustain our operations through 2015.If we are not able to generate sufficient revenues or obtain sufficient capital resources, we will not be able to implement our business plan and investors will suffer a loss in their investment.This may also result in a change in our business strategies. We expect to need additional capital in the future.Failure to raise such additional capital may prevent us from implementing our business plan as currently formulated. Because we have had net losses and, to date, have not generated positive cash flow from operations, we have funded our operating losses from the sale of equity securities from time to time.We anticipate that our business plan will continue to require significant expenditures for research and development, patent protection, sales and marketing, and general operations.Furthermore, we expect that the implementation of significant cost reduction measures in order to reduce our cash needs would jeopardize our operations and future growth plans.Our current capital resources include cash and available for sale securities of $17.2 million at December 31, 2013 and $11.9 million in net proceeds from our March 2014 sale of equity securities.Thesecapital resources are sufficient to meet our working capital needs for 2014, but may not be sufficient to sustain our operations on a longer-term basis and we may require additional capital to fund our operations.Financing, if any, may be in the form of debt or additional sales of equity securities, including common or preferred stock.The incurrence of debt or the sale of preferred stock may result in the imposition of operational limitations and other covenants and payment obligations, any of which may be burdensome to us. The sale of equity securities, including common or preferred stock, may result in dilution to the current shareholders’ ownership.The long-term continuation of our business plan is dependent upon the generation of sufficient revenues from the sale or license of our products or technologies, additional funding, reducing expenses or a combination of the foregoing.The failure to generate sufficient revenues, raise capital or reduce expenses will have a material adverse effect on our ability to achieve our long-term business objectives. Our industry is subject to rapid technological changes which if we are unable to match or surpass, will result in a loss of competitive advantage and market opportunity. Because of the rapid technological development that regularly occurs in the microelectronics industry, we must continually devote substantial resources to developing and improving our technology and introducing new product offerings.For example, in fiscal years 2013 and 2012, we spent approximately $10.4 million and $8.4 million, respectively, on research and development and, we expect to continue to spend a significant amount in this area in the future. These efforts and expenditures are necessary to establish market share and, ultimately, to generate revenues. If another company offers better products or technologies, a competitive position or market window opportunity may be lost, and therefore our revenues or revenue potential may be adversely affected. 9 If our technologies and/or products are not commercially accepted, our developmental investment will be lost and our ability to do business will be impaired. There can be no assurance that our research and development will produce commercially viable technologies and products, or that our technologies and products will be established in the market as improvements over current competitive offerings.If our existing or new technologies and products are not commercially accepted, the funds expended will not be recoverable, and our competitive and financial position will be adversely affected.In addition, perception of our business prospects will be impaired with an adverse impact on our ability to do business and to attract capital and employees. Our business is highly reliant on our business relationships with baseband suppliers for support of the interface of their product to our technology and the support of our sales and marketing efforts to their customers, the failure of which will have an adverse impact on our business. The successful commercialization of our products will be impacted, in part, by factors outside of our control including the success and timing of product development and sales support activities of the suppliers of baseband processors with which our products interface.Delays in or failure of a baseband supplier’s product development or sales support activities will hinder the commercialization of our products which will have an adverse impact on our ability to generate revenues and recover development expenses. We rely, in large part, on key business and sales relationships for the successful commercialization of our products, which if not developed or maintained, will have an adverse impact on achieving market awareness and acceptance and will result in a loss of business opportunity. To achieve a wide market awareness and acceptance of our products and technologies, as part of our business strategy, we will attempt to enter into a variety of business relationships with other companies which will incorporate our technologies into their products and/or market products based on our technologies.The successful commercialization of our products and technologies will depend in part on our ability to meet obligations under contracts with respect to the products and related development requirements.The failure of these business relationships will limit the commercialization of our products and technologies which will have an adverse impact on our business development and our ability to generate revenues and recover development expenses. If our patents and intellectual property rights do not provide us with the anticipated market protections, our competitive position, business, and prospects will be impaired. We rely on our intellectual property rights, including patents and patent applications, to provide competitive advantage and protect us from theft of our intellectual property.We believe that our patents are for entirely new technologies and that our patents are valid, enforceable and valuable.Third parties may make claims of invalidity with respect to our patents and such claims could give rise to material costs for defense and divert resources away from our other activities.If our patents are shown not to be as broad as currently believed, or are otherwise challenged such that some or all of the protection is lost, we will suffer adverse effects from the loss of competitive advantage and our ability to offer unique products and technologies.As a result, there would be an adverse impact on our financial condition and business prospects. 10 Our litigation can be time-consuming, costly and we cannot anticipate the results. Since 2011, we have spent a significant amount of our financial and management resources to pursue our patent infringement litigation against Qualcomm Incorporated.We believe this litigation, and others that we may in the future determine to pursue, could continue to consume management and financial resources for long periods of time.There can be no assurance that our current or future litigation matters will ultimately result in a favorable outcome for us.In addition, even if we obtain favorable interim rulings or verdicts in particular litigation matters, they may not be predictive of the ultimate resolution of the matter.Unfavorable outcomes could result in exhaustion of our financial resources and could otherwise encumber our ability to pursue licensing and/or product opportunities for our technologies which would have a material adverse impact on our financial condition and business prospects. We are subject to outside influences beyond our control, including new legislation that could adversely affect our licensing and enforcement activities and have an adverse impact on the execution of our business plan. Our licensing and enforcement activities are subject to numerous risks from outside influences, including new legislation, regulations and rules related to obtaining or enforcing patents.For instance, the U.S. recently enacted sweeping changes to the United States patent system including changes that transition the United States from a “first-to-invent” to a “first to file” system and that alter the processes for challenging issued patents.To the extent that we are unable to secure patent protection for our future technologies and/or our current patents are challenged such that some or all of our protection is lost, we will suffer adverse effects to our ability to offer unique products and technologies.As a result, there would be an adverse impact on our financial position and our ability to execute our business plan. We are highly dependent on Mr. Jeffrey Parker as our chief executive officer and Mr. David Sorrells as our chief technology officer.If either of their services were lost, it would have an adverse impact on the execution of our business plan. Because of Mr. Parker’s leadership position in the company and the respect he has garnered in both the industry in which we operate and the investment community, the loss of his services might be seen as an impediment to the execution of our business plan.Because of Mr. Sorrells’ technical expertise, the loss of his services could have an adverse impact on our research, technical support, and enforcement activities and impede the execution of our business plan.If either Mr. Parker or Mr. Sorrells were no longer available to the company, investors might experience an adverse impact on their investment.We currently have employment agreements with and maintain key-employee life insurance for our benefit for both Mr. Parker and Mr. Sorrells. If we are unable to attract or retain key executives and other highly skilled employees, we will not be able to execute our current business plans. Our business is very specialized, and therefore it is dependent on having skilled and specialized key executives and other employees to conduct our research, development and customer support activities.The inability to obtain or retain these key executives and other specialized employees would have an adverse impact on the research, development and technical customer support activities that our products require.These activities are instrumental to the successful execution of our business plan. Our outstanding options, warrants, and restricted share units may affect the market price and liquidity of the common stock. At December 31, 2013, we had 93,208,471 shares of common stock outstanding and had 10,771,111 options, warrants, and restricted share units (“RSU”) outstanding for the purchase and/or issuance of shares of common stock.Of these outstanding equity instruments, 6,739,574 were exercisable as of December 31, 2013.The majority of the underlying common stock of these securities is registered for sale to the holder or for public resale by the holder.The amount of common stock available for the sales may have an adverse impact on our ability to raise capital and may affect the price and liquidity of the common stock in the public market.In addition, the issuance of these shares of common stock will have a dilutive effect on current shareholders’ ownership. 11 We may not be able to deliver shares of common stock upon exercise of our public warrants if such issuance has not been registered or qualified or deemed exempt under the securities laws of the state of residence of the holder of the warrant. On November 3, 2010 and March 30, 2011, we sold warrants to the public in offerings registered under shelf registration statements.The issuance of common stock upon exercise of these warrants must qualify for exemption from registration under the securities laws of the state of residence of the warrant holder.The qualification for exemption from registration may differ in different states.As a result, a warrant may be held by a holder in a state where an exemption is not available for such exercise and we may be precluded from issuing such shares.If our common stock continues to be listed on the NASDAQ Capital Market or another national securities exchange, an exemption from registration in every state for the issuance of common stock upon exercise of these warrants would be available.However, we cannot assure you that our common stock will continue to be so listed.As a result, these warrants may be deprived of any value, the market for these warrants may be limited and the holders of these warrants may not be able to obtain shares of common stock upon exercise of the warrants if the common stock issuable upon such exercise is not qualified or otherwise exempt from qualification in the jurisdictions in which the holders of the warrants reside. Provisions in our certificate of incorporation and by-laws could have effects that conflict with the interest of shareholders. Some provisions in our certificate of incorporation and by-laws could make it more difficult for a third party to acquire control of us.For example, our board of directors is divided into three classes with directors having staggered terms of office, our board of directors has the ability to issue preferred stock without shareholder approval, and there are advance notification provisions for director nominations and submissions of proposals from shareholders to a vote by all the shareholders under the by-laws.Florida law also has anti-takeover provisions in its corporate statute. We have a shareholder protection rights plan that may delay or discourage someone from making an offer to purchase the company without prior consultation with the board of directors and management which may conflict with the interests of some of the shareholders. On November 17, 2005, the board of directors adopted a shareholder protection rights plan which called for the issuance, on November 29, 2005, as a dividend, of rights to acquire fractional shares of preferred stock.The rights are attached to the shares of common stock and transfer with them.In the future the rights may become exchangeable for shares of preferred stock with various provisions that may discourage a takeover bid.Additionally, the rights have what are known as “flip-in” and “flip-over” provisions that could make any acquisition of the company more costly.The principal objective of the plan is to cause someone interested in acquiring the company to negotiate with the board of directors rather than launch an unsolicited bid.This plan may limit, prevent, or discourage a takeover offer that some shareholders may find more advantageous than a negotiated transaction.A negotiated transaction may not be in the best interests of the shareholders. Item 1B.Unresolved Staff Comments. Not applicable. 12 Item 2. Properties. Our headquarters are located in a 14,000 square foot leased facility in Jacksonville, Florida.We have an additional 12,500 square foot leased facility in Lake Mary, Florida primarily for engineering design activities.Our facilities consist of general office space with laboratory facilities for circuit board layout and testing.We believe our properties are in good condition and suitable for the conduct of our business.Refer to “Lease Commitments” in Note 11 to our financial statements included in Item 8 for information regarding our outstanding lease obligations. Item 3. Legal Proceedings. Refer to “Legal Proceedings” in Note 11 to our financial statements included in Item 8 for a discussion of current legal proceedings. Item 4.Mine Safety Disclosures. Not applicable. PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common stock is traded on NASDAQ under the symbol “PRKR.”Listed below is the range of the high and low sale prices of the common stock for the last two fiscal years, as reported by NASDAQ. High Low High Low Quarter ended March 31 $ Quarter ended June 30 Quarter ended September 30 Quarter ended December 31 Holders As of February 24, 2014, we had 123 holders of record and we believe there are approximately 5,600 beneficial holders of our common stock. Dividends To date, we have not paid any dividends on our common stock.The payment of dividends in the future is at the discretion of the board of directors and will depend upon our ability to generate earnings, our capital requirements and financial condition, and other relevant factors.We do not intend to declare any dividends in the foreseeable future, but instead intend to retain all earnings, if any, for use in the business. Sales of Unregistered Securities On November 21, 2013, we issued an aggregate of 150,000 RSUs to two consultants as payment for services.These RSUs vest over a six month period beginning December 31, 2013.Upon thirty days’ notice, the consulting agreements may be terminated and any unvested portion of the RSUs will be cancelled. As of December 31, 2013, an aggregate of 16,666 RSUs have vested and a total of $75,830 has been recognized in share-based compensation expense. 13 On November 21, 2013, we also issued an aggregate of 750,000 RSUs to these same consultants as performance incentives.These RSUs vest only upon achievement of certain market conditions, as measured based on the closing price of our common stock during a period ending on the earlier of (i) December 31, 2015 or (ii) thirty days following termination of the related consulting agreements.As of December 31, 2013, no portion of the RSU has vested and we have recognized no compensation expense related to these awards. The RSUs were issued pursuant to the exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended, as the vendor is a sophisticated investor, with such knowledge and experience in financial and business matters that it is capable of evaluating the merits and risks of the investment.Refer to Note 8 included in Item 8 for a complete discussion of the valuation and terms of these RSUs. Issuer Repurchase of Equity Securities None. Performance Graph The following graph shows a five-year comparison of cumulative total shareholder returns for our company, the NASDAQ U.S. Stock Market Index, the NASDAQ Electronic Components Index and the NASDAQ Telecommunications Index for the five years ending December 31, 2013.The total shareholder returns assumes the investment on December 31, 2008 of $100 in our common stock, the NASDAQ U.S. Stock Market Index, the NASDAQ Electronic Components Index, and the NASDAQ Telecommunications Index at the beginning of the period, with immediate reinvestment of all dividends. The data points for the performance graph are as follows: 12/31/08 12/31/09 12/31/10 12/31/11 12/31/12 12/31/13 ParkerVision, Inc. $ NASDAQ Composite $ NASDAQ Telecommunications $ NASDAQ Electronic Components $ 14 COMPARISON OF 5 YEAR CUMULATIVE TOTAL RETURN* * 100 invested on 12/31/08 in stock & index-including reinvestment of dividends. Fiscal year ending December 31 Item 6.Selected Financial Data. The following table sets forth our financial data as of the dates and for the periods indicated.The data has been derived from our audited financial statements.The selected financial data should be read in conjunction with our financial statements and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” 15 For the years ended December 31, (in thousands, except per share amounts) Statement of Operations Data: Revenues, net $
